DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-3 and 5-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cap (80) disposed entirely within the rotor core (50) and fully enclosed thereby, the cap (80) positioned radially outward from the thermally conductive wedge (70) and configured to prevent a radial movement of the thermally conductive wedge (70) during a rotational movement of the rotor assembly (34); and wherein the thermally conductive wedge (70) receives an airflow at the first distal end, through the entire hollow cavity to the second distal end and heat from the set of rotor windings (60) is thermally transferred to the inner surface of the thermally conductive wedge (70) and the airflow therein (see fig. 3 below) -- in the combination as claimed.
Claims 2, 3 and 5-12 are allowed due to their dependence on claim 1.

    PNG
    media_image1.png
    647
    772
    media_image1.png
    Greyscale

Regarding claim 13 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cap (80) disposed entirely within the rotor core (50) and fully enclosed thereby, the cap (80) positioned radially outward from the thermally conductive wedge (70) and configured to prevent a radial movement of the thermally conductive wedge (70) during a rotational movement of the rotor assembly (34); and an annular stator assembly (36) arranged concentrically within the rotor core (50); and wherein the booster cavity receives an airflow traversing the first distal end, through the entire hollow cavity (74) to the second distal end of the thermally conductive wedge (70), and 

    PNG
    media_image2.png
    655
    922
    media_image2.png
    Greyscale

	Claims 14-19 are allowed due to their dependence on claim 13.
Regarding claim 20 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cap (80) is disposed entirely within the rotor core (50) and fully enclosed thereby, the cap (80) positioned radially outward from the thermally conductive wedge (70) and configured to prevent a radial movement of the thermally conductive wedge 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ALEXANDER A SINGH/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834